Lawence, Judge:
The proper value for dutiable purposes of certain shotguns and parts thereof and fittings therefor, imported from Italy, forms the subject of the appeals for reappraisement enumerated in the schedule attached to and made a part of this decision.
The cases have been submitted for determination by the court on a stipulation of fact by the parties hereto -wherein it has been agreed that the shotguns, with or without other words of description, and parts thereof and fittings therefor in issue were entered after February 28,1958, and that said merchandise does not appear on the official final list promulgated by the Secretary of the Treasury (93 Treas. Dec. 14, T.D. 54521), pursuant to the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165). It was further stipulated and agreed by the parties that, at the time of exportation to the United States of the merchandise in question, the price at which such or similar merchandise was freely sold in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the entered value.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra (19 U.S.C. § 1401a(b)), is the proper basis of value for the shotguns and parts thereof and fittings therefor in issue and that said value is the entered value.
Judgment will issue accordingly.